10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-SI\/|B Document 21-1 Filed 03/29/19 Page 1 of 35

PH]LLIP A. AUSTIN ABN
215 North Robson Street
Mesa, Arizona 85201
Telephone: (480) 644-0506
Fax: §480) 644-9256

Emai : a¥austin@gr_nail.com
Counsel or Plaintlffs

RICHARD M. MARTINEZ ABN 7763
P.O. Box 43250

Tucson, Arizona 85733-3250

(520) 609-6324

richard@richardmar .`nezlaw.com
Counsel for Plainti ` s

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Xavier DaVon Juniel, a single man; No. 2:18-cv-04957

Davyon Duhart, a sin le man; Daunte

Boudy, a single man; obert Diablo

Jordan, a single man; Stevie Ray Maddox,

a single man; Darius Ahmed Glover, a

single man; Jerone Davison, a sin le man;

Gerald Wilbon, a single man; An e FIRST AMENDED COMPLAINT
Adams, a single man; Arrick Dowe, a

single man; Malik Clark, a single rnan;jL

Martin Nivens. a single man

Plaintiffs (Action for Declaratory and Injunctive
Reliei)
vs.

Maricopa County Community College
District, a political subdivision of the State
of Arizona; Maricopa County Communi
College District Goveming Board, a pub ic
entity of the State of Arizona; Laurin
Hendrix, in his official capacity as Board
Member of the Marico a County
Community Colle e District; Dana G.
Saar, in his officia capacity as Board
Member of the Marico a County
Community College Dlstrict; Johanna
Haver, in her official capacity as Board
Member of the Marico a County
Community Colle e Dlstrict;; Jean
McGrath, in her o cial ca acity as Board
Member of the Maricopa ounty
Community Colle e Dlstrict; Augustine
Bartning, in his o cial ca acity as Board
Member of the Maricopa ounty
Community College Dlstrict; Tracy

-1.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-SI\/|B Document 21-1 Filed 03/29/19 Page 2 of 35

Livin ston, in her official capacity as
Boar Member of the Maricop§ County
Community College District; r. Linda
Thor, in her official capacity as Board
Member of the Maricopa County
Community College District; and Dr.
Maria Harper-Marlnick, in her official
capacity as Chancellor of the Maricopa
County Community College District,

Defendants.

 

Plaintiffs, by and through counsel undersigned, for their complaint against allege
as follows:

I. JURISDICTION.

1. The United States District Court has original jurisdiction over this matter
pursuant to 28 USC §§ 1331. This action arises under the Constitutions of the United
States of America, Title 42 United States Code Section 1983, and Title 42 United States
Code Section 2000d.

II. M.

2. Venue is proper in the United States District Court for the District of
Arizona under 28 U.S.C. l39l(b). This Court has personal jurisdiction over the
Defendants in this matter as they are all residents of the District of Arizona, the
underlying acts of this complaint took place in the District of Arizona, and all of the
Plaintiffs reside in the District of Arizona.

III. PARTIES.

A. Plaintiffs.

3. Plaintiff, Xavier DaVon Juniel (“Plaintiff Juniel”), is an African-American,
a citizen of the United States, and a resident of the State of Arizona presently residing in
Maricopa County. Plaintiff Juniel graduated from Brophy College Preparatory in
Phoenix, Arizona in May 2018. In addition to excelling academically, Plaintiff Juniel
also Was an outstanding athlete at Brophy College Preparatory and accepted a

scholarship to play football at Mesa Community College (“MCC”) in Mesa, Arizona

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-SI\/|B Document 21-1 Filed 03/29/19 Page 3 of 35

during the 2018-2019 academic year. Plaintiff Juniel presently is enrolled at MCC and
played football on the MCC football team during the 2018 Fall Semester.

4. Plaintiff, Davyon Duhart (“Plaintiff Duhart”), is an Af`n'can-American, a
citizen of the United States, and a resident of the State of Arizona presently residing in
Maricopa County. Plaintiff Duhart graduated from Tolleson Union High School in
Tolleson, Arizona in May 2018. In addition to excelling academically, Plaintiff Duhart
Was an outstanding athlete at Tolleson High School and accepted a scholarship to play
football at Phoenix College (“PC”) in Phoenix, Arizona during the 2018-2019 academic
year. Plaintiff Duhart presently is enrolled at MCC and played football on the PC
football team during the 2018 Fall Semester.

5. Plaintiff, Daunte Boudy (“Plaintiff Boudy”), is an African-American, a
citizen of the United States, and a resident of the State of Arizona presently residing in
Maricopa County. Plaintiff Boudy graduated from Cienega High School in Vail, Arizona
in May 2018. In addition to excelling academically, Plaintiff Boudy was an outstanding
athlete at Cienega High School and accepted a scholarship to play football at Scottsdale
Community College (“SCC”) in Scottsdale, Arizona during the 2018-2019 academic
year. Plaintiff Boudy presently is enrolled at SCC and played football on the SCC
football team during the 2018 Fall Semester.

6. Plaintiff, Robert Diablo Jordan (“Plaintiff Jordan”), is an African-
American, a citizen of the United States, and a resident of the State of Arizona presently
residing in Maricopa County. Plaintiff Jordan graduated from Mesquite High School in
Gilbert, Arizona in May 2018. Plaintiff Jordan was an outstanding athlete at Mesquite
High School and participated in football, basketball, baseball, and track. Plaintiff Jordan
accepted a scholarship to play football at MCC in Mesa, Arizona during the 2018-2019
academic year. Plaintiff Jordan presently is enrolled at MCC and played football on the
SCC football team during the 2018 Fall Semester.

7. Plaintiff, Stevie Ray Maddox (“Plaintiff Maddox”), is an African-

American, a citizen of the United States, and a resident of the State of Arizona presently

_3_

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-SI\/|B Document 21-1 Filed 03/29/19 Page 4 of 35

residing in Maricopa County. Plaintiff Maddox graduated from Tempe High School in
Tempe, Arizona in May 2018. Plaintiff Maddox was an outstanding athlete at Tempe
High School and participated in football, wrestling, and track. Plaintiff Maddox accepted
a scholarship to play football at MCC in Mesa, Arizona during the 2018-2019 academic
year. Plaintiff Maddox presently is enrolled at MCC and played football on the MCC
football team during the 2018 Fall Semester.

8. Plaintiff, Darius Ahmed Glover (“Plaintiff Glover”), is an African-
American, a citizen of the United States, and a resident of the State of Arizona presently
residing in Maricopa County. Plaintiff Glover graduated from Skyline High School in
Mesa, Arizona in May 2018. Plaintiff Glover was an outstanding athlete at Skyline High
School and participated in football, basketball, and track. Plaintiff Glover accepted a
scholarship to play football at MCC in Mesa, Arizona during the 2018-2019 academic
year. Plaintiff Glover presently is enrolled at MCC and played football on the MCC
football team during the 2018 Fall Semester.

9. Plaintiff, Jerone Davison (“Plaintiff Davison”), is an African-American, a
citizen of the United States, and a resident of the State of Arizona presently residing in
Maricopa County. Plaintiff Davison graduated from McClintock High School in Tempe,
Arizona in May 2018. Plaintiff Davison was an outstanding athlete at McClintock High
School where he participated in football. Plaintiff Davison accepted a scholarship to play
football at MCC in Mesa, Arizona during the 2018-2019 academic year. Plaintiff
Davison presently is enrolled at MCC and played football on the MCC football team
during the 2018 Fall Semester.

10. Plaintiff, Gerald Wilbon (“Plaintiff Wilbon”), is an African-Arnerican, a
citizen of the United States, and a resident of the State of Arizona presently residing in
Maricopa County. Plaintiff Wilbon graduated from Red Mountain High School in Mesa,
Arizona in May 2018. Plaintiff Wilbon was an outstanding athlete at Red Mountain High
School and participated in football, basketball, and track. Plaintiff Wilbon accepted a
scholarship to play football at MCC in Mesa, Arizona during the 2018-2019 academic

_4_

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-SI\/|B Document 21-1 Filed 03/29/19 Page 5 of 35

year. Plaintiff Wilbon presently is enrolled at MCC and played football on the MCC
football team during the 2018 Fall Semester.

11. Plaintiff, Andre Adams (“Plaintiff Adams”), is an African-Arnerican, a
citizen of the United States, and a resident of the State of Arizona presently residing in
Maricopa County. Plaintiff Adams graduated from Mountain Pointe High School in
Phoenix, Arizona in May 2018. Plaintiff Adams was an outstanding athlete at Mountain
Pointe High School and participated in football, basketball, and track. Plaintiff Adams
accepted a scholarship to play football at PC in Phoenix, Arizona during the 2018-2019
academic year. Plaintiff Adams presently is enrolled at PC and played football on the PC
football team during the 2018 Fall Semester.

12. Plaintiff, Arrick Dowe (“Plaintiff Dowe”), is an Ahican-American, a
citizen of the United States, and a resident of the State of Arizona presently residing in
Maricopa County. Plaintiff Dowe graduated from Sunrise Mountain High School in
Peoria, Arizona in May 2018. Plaintiff Dowe Was an outstanding athlete at Sunrise
Mountain High School where he participated in football. Plaintiff Dowe accepted a
scholarship to play football at SCC in Scottsdale, Arizona during the 2018-2019
academic year. Plaintiff Dowe presently is enrolled at SCC and played football on the
SCC football team during the 2018 Fall Semester.

13. Plaintiff, Malik Clark (“Plaintiff Clark”), is an African-American, a citizen
of the United States, and a resident of the State of Arizona presently residing in Maricopa
County. Plaintiff Clark graduated from Moon Valley High School in Peoria, Arizona in
May 2018. Plaintiff Clark was an outstanding athlete at Moon Valley High School where
he participated in football. Plaintiff Clark accepted a scholarship to play football at GCC
in Glendale, Arizona during the 2018-2019 academic year. Plaintiff Clark presently is
enrolled at GCC and played football on the GCC football team during the 2018 Fall
Semester.

#!
¢/¢

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-SI\/|B Document 21-1 Filed 03/29/19 Page 6 of 35

#¢
#¢

l4. Plaintiff, Martin Nivens (“Plaintiff Nivens”), is an African-American, a
citizen of the United States` and a resident of the State of Arizona presently residing in
Maricopa County. Plaintiff Nivens graduated from Thunderbird High School in
Phoenix1 Arizona in May 2018. Plaintiff Nivens was an outstanding athlete at
Thunderbird High School Where he participated in football, basketball, and track.
Plaintiff Nivens accepted a scholarship play football at PC in Phoenix5 Arizona during
the 2018-2019 academic vear. Plaintiff Nivens presently is enrolled at PC and played
football on the PC football team during the 2018 Fall Semester.

B. Defendants.

15. Defendant, Maricopa County Community College District (“MCCCD”),
which was established in 1962 under the provisions of legislation enacted by the Arizona
State Legislature in 1960. The MCCCD is a “political subdivision” of the State of
Arizona as defined in A.R.S. § 38-431(5) and, therefore, a “public entity” Within the
meaning of A.R.S. § 12-820(7).

16. Defendant, Maricopa County Community College District Governing
Board (“MCCCD Board”), is a “board” of a “political subdivision” within the meaning
of A.R.S. § 38-101(1) and, therefore, a “public entity” within the meaning of A.R.S. §
12-820(7).

l7. Defendant, Laurin Hendrix (“Defendant Hendrix”), is a member of the
MCCCD Board and presently serving as its President and is sued in his official capacity
as a member of the MCCCD Board.

18. Defendant, Dana G. Saar (“Defendant Saar”), is a member of the MCCCD
Board and is sued in his official capacity as a member of the MCCCD Board.

19. Defendant, Johanna Haver (“Defendant Haver”), is a member of the

MCCCD Board and is sued in her official capacity as a member of the MCCCD Board.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-SI\/|B Document 21-1 Filed 03/29/19 Page 7 of 35

20. Defendant, Jean McGrath (“Defendant McGrath”), is a member of the
MCCCD Board and is sued in her official capacity as a member of the MCCCD Board.

21. Defendant, Augustine Bartning (“Defendant Bartning”), is a member of the
MCCCD Board and is sued in his official capacity as a member of the MCCCD Board.

22. Defendant, Tracy Livingston (“Defendant Livingston”), is a member of the
MCCCD Board and is sued in her official capacity as a member of the MCCCD Board.

23. Defendant, Linda Thor (“Defendant Thor “), is a member of the MCCCD
Board and is sued in her official capacity as a member of the MCCCD Board.

24. Defendant, Dr. Maria Harper-Marinick (“Defendant Harper-Marinick”), is
the current Chancellor of the MCCCD and serves as its chief executive officer and,
therefore, a public employee of a public entity within the meaning of A.R.S. § 12-820(6).
Defendant Harper-Marinick is sued in her official capacity as Chancellor of the
MCCCD.

IV. PLAINTIFFS’ ACTION

25. This is an action seeking equitable relief against the action undertaken by
Defendant Harper-Marinick in her capacity as Chancellor of Defendant MCCCD to
eliminate all football programs existing in various schools of the MCCCD, including PC,
MCC, SCC, as Well as Glendale Community College (“GCC”), because enforcement of
Defendant Harper-Marinick’s decision would violate Plaintiffs’ rights under the
Fourteenth Amendment to the United States Constitution and denies African-American
equal protection and due process.

26. Plaintiffs assert this action pursuant to the Civil Rights Act of l87l, Title
42 United States Code Section 1983, the Civil Rights Act of 1964, Title 42 United States
Code 2000d, and the Declaratory Judgment Act of 1934, Title 28 United States Code
Section 2201.

V. FACTUAL ALLEGATIONS

A. Plaintiffs Decisions to Accept Scholarships from MCCCD
Schools.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-SI\/|B Document 21-1 Filed 03/29/19 Page 8 of 35

27. Plaintiffs Juniel, Duhart, Boudy, Jordan, Maddox, Glover, Davison,
Wilbon, Adams, Dowe, and-Clark and Nivens all belong to a protected class, African-

 

American.

28. Plaintiffs Juniel, Duhart, Boudy, Jordan, Maddox, Glover, Davison,

 

Wilbon, Adams, Dowe, and-Clark and Nivens all accepted scholarships to play football
at MCCCD colleges for various reasons, including without limitation, the hope of further
their education, providing them an opportunity to improve their football playing ability
with the hope of receiving a scholarship to a four-year university as follows:

29. Plaintiff Juniel:

a. Plaintiff Juniel graduated from Brophy College Preparatory
(“Brophy”) in Phoenix, Arizona in May 2018 with a GPA of 3.0 and is interested in
studying law.

b. Plaintiff Juniel played Wide receiver on the Brophy football team all
four years he was in high school

c. Plaintiff Juniel was accepted to all three state public universities,
i.e., the University of Arizona (“UA”), Arizona State University (“ASU”), and Northern
Arizona University (“NAU”).

d. Plaintiff Juniel also Was accepted to Louisiana State University
(“LSU”) in Baton Rouge, Louisiana.

e. Plaintiff Juniel also was recruited to play football at various out-of-
state NAIA schools or Division H and Division III schools and offered academic
packages to attend the same.

f. Plaintiff Juniel elected to play at MCC because financially he could
not afford to go out-of-state or the UA, ASU, or NAU.

g. Plaintiff Juniel committed to play at MCC on signing day, February
7, 2018, even though the announcement re elimination of football programs at MCCCD
colleges was made on February 5, 2018.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-SI\/|B Document 21-1 Filed 03/29/19 Page 9 of 35

h. Plaintiff Juniel declined other offers because of belief that he would
be able to play two (2) years at MCC.

i. Elimination of the football programs at MCCCD colleges just two
(2) days prior to signing day left him without opportunity to accept financial packages or
offers from other schools.

j. The offers from the other schools had been withdraw based on
Plaintiff Juniel advising of his intent to attend MCC.

k. Plaintiff Juniel believed that playing football at MCC would have
provided him with an opportunity to further develop as a player With the hope of being
recruited to a Division I school or other 4-year university.

l. Plaintiff Juniel viewed his football-playing ability as means of
further his education; unfortunately, he now is uncertain about his future education as his
family is of modest means and will not be in a position to assist him financially.

m. Plaintiff Juniel believes that elimination of football programs by
MCCDD will impact him financially in the future because he Will not have the
opportunity to play the second year and further develop as a player With the hope of
being recruited to a Division I school or other 4-year university.

30. Plaintiff Duhart:

a. Plaintiff Duhart graduated from Tolleson Union High School in
Tolleson, Arizona, in May 2018 with a GPA of 3.87 but presently is undecided in his
major area of study.

b. Plaintiff Duhart was a running back and defensive back all 4 years
at Tolleson.

c. Plaintiff Duhart was accepted to all in-state universities, i.e., UA,
ASU, NAU.

d. Plaintiff Duhart also received interest from a number of Division II

and III schools.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-SI\/|B Document 21-1 Filed 03/29/19 Page 10 of 35

e. Plaintiff Duhart elected to play at PC because financially he could
not afford to go out-of-state or the UA, ASU, or NAU.

f. Plaintiff Duhart committed to play at PC on signing day, February 7,
2018, even though the announcement of the elimination of football programs at MCCCD
colleges was made on February 5, 2018.

g. Elimination of the football programs at MCCCD colleges just two
(2) days prior to signing day left Plaintiff Duhart without opportunity to accept financial
packages or offers from other schools.

h. The offers from the other schools had been withdraw based on
Plaintiff Duhart advising of his intent to attend PC,

i. Plaintiff Duhart believes he will be negatively impacted because
elimination of football programs by MCCCD will not allow him to show Division I
schools his abilities as football player and, therefore, he may not be recruited.

j. Plaintiff Duhart viewed football provides him opportunity to take
his prerequisite coursework done as he will not have a scholarship for the second year.

k. Elimination of football will negatively impact Plaintiff Duhart
financially as it Will be more difficult to complete his college studies.

l. Plaintiff Duhart also believes that elimination of football programs
by MCCCD also will negatively impact his growth as person and ability to develop
character through coaching and friends on team.

m. Plaintiff Duhart also believes that elimination of football programs
by MCCDD will impact him financially in the future.

31. Plaintiff Boudy:

a. Plaintiff Boudy graduated from Cienega High School in Tucson,
Arizona in May 2018.

b. Plaintiff Boudy played football all four (4) years as defensive end

and center on offense.

_10_

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-SI\/|B Document 21-1 Filed 03/29/19 Page 11 of 35

c. Plaintiff Boudy was named 2nd Team All Region on defense and
Honorable Mention on offense.

d. Plaintiff Boudy accepted a scholarship and committed to playing
football at SCC prior to announcement on February 5, 2017 of the elimination of football
programs at MCCCD on February 5, 2018.

e. Plaintiff Boudy had offers from Pima Community College in
Tucson, Arizona, PC and Rocky Mountain College in Billings, Montana, as well as an
academic scholarship offer Ottawa University in Surprise, Arizona,

M

f. Plaintiff Boudy declined the offers from Rocky Mountain College
and Ottawa University offers due to finances.

g. Plaintiff Boudy’s life-long dream has been to play football for a
Division I university and wanted to use his junior college experience to improve his
skills in hope of being recruited by Division I school.

h. Plaintiff Boudy believes that football provides guidance,
mentorship, structure, comradeship, etc., all of which serve provide maturity and
personal growth.

i. Plaintiff Boudy now is left with the dilemma of being unable to play
football after this year, which may leave him financially unable to pursue a four-year
degree.

j. Plaintiff Boudy believes that elimination of football programs by
MCCDD will impact him financially in the future.

32. Plaintiff Jordan:

a. Plaintiff Jordan graduated from Mesquite High School in Gilbert,
Arizona, in May 2018.

b. Plaintiff Jordan played football all four years at Mesquite High

School and was selected All-Region his sophomore and junior years.

_11_

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-S|\/|B Document 21-1 Filed 03/29/19 Page 12 of 35

c. Plaintiff Jordan accepted a scholarship to and committed to playing
football at MCC prior to announcement on February 5, 2017 of the elimination of
football programs at MCCCD on February 5, 2018.

d. Plaintiff Jordan believes that football provides guidance,
mentorship, structure, comradeship, etc., all of which serve provide maturity and
personal growth.

e. Plaintiff Jordan now is left with the dilemma of being unable to play
football after this year, which may leave him financially unable to pursue a four-year
degree.

f. Plaintiff Jordan believes that elimination of football programs by
MCCDD Will impact him financially in the future.

L/_[
33. PlaintiffMaddox:

a. Plaintiff Maddox graduated from Tempe High School in Tempe,
Arizona, in May 2018.

b. Plaintiff Maddox played football all four years at Tempe High
School and was selected MVP of both his football and wrestling teams.

c. Plaintiff Maddox accepted a scholarship to and committed to
playing football at MCC prior to announcement on February 5, 2017 of the elimination
of football programs at MCCCD on February 5, 2018.

d. Plaintiff Maddox believes that football provides guidance,
mentorship, structure, comradeship, etc., all of Which serve provide maturity and
personal growth.

e. Plaintiff Maddox now is left with the dilemma of being unable to
play football afier this year, which may leave him financially unable to pursue a four-
year degree.

f. Plaintiff Maddox believes that elimination of football programs by
MCCDD will impact him fmancially in the future.

-12-

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-S|\/|B Document 21-1 Filed 03/29/19 Page 13 of 35

34. Plaintiff Glover:

a. Plaintiff Glover graduated from Skyline High School in Mesa,
Arizona, in May 2018.

b. Plaintiff Glover played football all four years at Skyline High
School and Was selected player of the year.

c. Plaintiff Glover accepted a scholarship to and committed to playing
football at MCC prior to announcement on February 5, 2017 of the elimination of
football programs at MCCCD on February 5, 2018.

d. Plaintiff Glover believes that football provides guidance,

mentorship, structure, comradeship, etc., all of which serve provide maturity and

personal growth.
Q[
M
e. Plaintiff Glover now is left with the dilemma of being unable to play

football after this year, which may leave him financially unable to pursue a four-year
degree.

f. Plaintiff Glover believes that elimination of football programs by
MCCDD will impact him financially in the future.

35. Plaintiff Davison:

a. Plaintiff Davison graduated from McClintock High School in
Tempe, Arizona, in May 2018.

b. Plaintiff Davison played football all four years at McClintock High
School.

c. Plaintiff Davison accepted a scholarship to and committed to
playing football at MCC prior to announcement on February 5, 2017 of the elimination
of football programs at MCCCD on February 5, 2018.

_13_

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-S|\/|B Document 21-1 Filed 03/29/19 Page 14 of 35

d. Plaintiff Davison believes that football provides guidance,
mentorship, structure, comradeship, etc., all of which serve provide maturity and
personal growth.

e. Plaintiff Davison now is led with the dilemma of being unable to
play football ader this year, which may leave him financially unable to pursue a four-
year degree.

f. Plaintiff Davison believes that elimination of football programs by
MCCDD will impact him financially in the future.

36. PlaintiffWilbon:

a. Plaintiff Wilbon graduated frorn Red Mountain High School in
Mesa, Arizona, in May 2018.

b. Plaintiff Wilbon played football all four years at Red Mountain
High School and was selected first team All Division defensive back and second team
All Division wide receiver.

/L

c. Plaintiff Wilbon accepted a scholarship to and committed to playing
football at MCC prior to announcement on February 5, 2017 of the elimination of
football programs at MCCCD on February 5, 2018.

d. Plaintiff Wilbon believes that football provides guidance,
mentorship, structure, comradeship, etc., all of which serve provide maturity and
personal growth.

e. Plaintiff Wilbon now is led with the dilemma of being unable to
play football ader this year, Which may leave him financially unable to pursue a four-
year degree.

f. Plaintiff Wilbon believes that elimination of football programs by
MCCDD will impact him financially in the diture.

37. Plaintiff Adams:

-14_

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-S|\/|B Document 21-1 Filed 03/29/19 Page 15 of 35

a. Plaintiff Adams graduated from Mountain Pointe High School in
Phoenix, Arizona, in May 2018.

b. Plaintiff Adams played football all four years at Mountain Pointe
High School.

c. Plaintiff Adams accepted a scholarship to and committed to playing
football at PC prior to announcement on February 5, 2017 of the elimination of football
programs at MCCCD on February 5, 2018.

d. Plaintiff Adams believes that football provides guidance,
mentorship, structure, comradeship, etc., all of which serve provide maturity and
personal growth.

e. Plaintiff Adams now is led with the dilemma of being unable to
play football ader this year, which may leave him financially unable to pursue a four-
year degrce.

f. Plaintiff Adams believes that elimination of football programs by
MCCDD will impact him financially in the future.
al
M

38. PlaintiffDowe:

a. Plaintiff Dowe graduated from Sunrise Mountain High School in
Peoria, Arizona, in May 2018.

b. Plaintiff Dowe played football all four years at Sunrise Mountain
High School and was twice selected to the All-State Team as a comerback.

c. Plaintiff Dowe accepted a scholarship to and committed to playing
football at SCC prior to announcement on February 5, 2017 of the elimination of football
programs at MCCCD on February 5, 2018.

d. Plaintiff Dowe believes that football provides guidance, mentorship,
structure, comradeship, etc., all of which serve provide maturity and personal growth.

-15-

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-S|\/|B Document 21-1 Filed 03/29/19 Page 16 of 35

e. Plaintiff Dowe now is led with the dilemma of being unable to play
football ader this year, which may leave him financially unable to pursue a four-year
degree.

f. Plaintiff Dowe believes that elimination of football programs by
MCCDD will impact him financially in the future.

39. Plaintiff Clark:

a. Plaintiff Clark graduated from Moon Valley High School in
Phoenix, Arizona, in May 2018.

b. Plaintiff Clark played football all four years at Moon Valley High
School and was selected to the All-Section Team as a defensive tackle for three years.

c. Plaintiff Clark accepted a scholarship to and committed to playing
football at GCC prior to announcement on February 5, 2017 of the elimination of
football programs at MCCCD on February 5, 2018.

d. Plaintiff Clark believes that football provides guidance, mentorship,
structure, comradeship, etc., all of which serve provide maturity and personal growth.

e. Plaintiff Clark now is led with the dilemma of being unable to play
football ader this year, which may leave hirn financially unable to pursue a four-year
degree.

f. Plaintiff Clark believes that elimination of football programs by
MCCDD Will impact him financially in the future.

40. Plaintiff Nivens:

a. Plaintiff Nivens_graduated from Thunderbird High School in
Phoenix, Arizona, in May 2018.

b. Plaintiff Nivens played football all four years at Thunderbird High__
School and was selected to the All-Region Team as a running back.

c. Plaintiff Nivens accepted a scholarship to and committed to playing
football at PC prior to announcement on Febru=ary 5. 2017 of the elimination of football

programs at MCCCD on February 5, 2018.

_16-

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-S|\/|B Document 21-1 Filed 03/29/19 Page 17 of 35

d. Plaintiff Nivens believes that football provides guidance,
mentorship, structure, comradeship, etc., all of which serve provide maturity and
personal growth

e. Plaintiff Nivens now is led with the dilemma of being unable to
play football ader this year. which may leave him financially unable to pursue a four-
year degree

f. Plaintiff Nivens believes that elimination of football programs by
MCCDD will impact him financially in the future.

VI. BACKGROUND OF DECISION TO TERMINATE FOOTBALL
PROGRAMS AT MCCCD COLLEGES

A. Establishment of “Maricopa Priorities Athletic Task Force”
(“MPATF”) in 2012.

4l. The history of the decision to eliminate the football programs at the
MCCCD colleges had its genesis in 2012 when then Chancellor Rudls Glasper
commissioned Task Forces for each department Within the MCCCD,l

B. MPATF Recommendation That Football Programs Be

Eliminated.

42. Ader a number of years of evaluation and study, on May 22, 2017, the

MPATF issued its recommendation that football programs in the MCCCD colleges be

eliminated2

 

‘ As noted in one intemet article:
In 2012 a series of “Task Forces” were commissioned by then-chancellor
Rufus Glasper, with each department of the Maricopa County Community
College District set to undergo an examination to see how students might
be better served. The Maricopa Priorities Athletics Task Force Was formed
as part of the original 2012 lan, and the result of the research done into
how students within the MC CD system might best be served in the future

See, iixhibit 1: Ralph Amsden Arizona Varsity article, 2/5/2018 Football;
ttps://arizonavarsitv.rivals.com/news/mcccd-to-eliminate-iunior-college-football-

programs-ader-ZO l 8-season |
The document entitled “Maricopa Community Colleges Athletics” (“MPATF Report”)
provides, inter alia, as follows:
6. Eliminate football teams

After a great deal of consideration of quantitative and qualitative data, the task
force recommends to eliminate football as a MCCCD sponsored sport at all

_17_

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-S|\/|B Document 21-1 Filed 03/29/19 Page 18 of 35

43. On October 12, 2017, Defendant Harper-Marinick issued an email stating
that the football programs would not be eliminated3

44. Just four months later on February 5, 2018, the Office of Defendant
Harper-Marinick issued a “press release” that football would be eliminated following the
upcoming 2018 season as a MCCCD sponsored sport.4

45. The decision did not reference any change in circumstances or otherwise
provide an explanation for the sudden reversal.

C. _VIPATF Improperly Utilized Alleged Costs of Football Stadium
;[mprovements.

 

 

colleges that currentlv field teams: Scottsdale, Phoenix College, Megi, and
Glendale. [Em hasis supplied]

3 See, Exhibit 2: C€iancellor Harper-Marinick email dated 10/12/2017, which provides,
inter alia, as follows:

Ader thoughtful consideration of both the quantitative and qualitative data
in the Maricopa ] riorities Athletic Task Force’s re ort, I have decided that it is
not prudent to eliminate football at this time. [Emp asis supplied]

Our core mission is to provide access to higher education and to serve our
communities. We will reevaluate the football pro ams in 2018-2019 based on
their rogress around student success measures. ur main priority will remain
provi ing a solid educational experience to our students and ensuring their success
in the attainment of their career and personal goals.

“ See, Exhibit 3: The press release provides, inter alia, as follows:
FOR li\/[MEDIATE RELEASE
Feb. 5, 2018

MCCCD to Eliminate Football Programs following 2018 Season
TEMPE, Arizona - Maricopa County Community Colleges District (MCCCD) will
eliminate football following the upcoming 2018 season as a MCCCD sponsored
sport. Ongoing financial constraints, including levelling off of enrollment growth
at a maiiority of the colleges as well as the zeroing out o state support for MCCCD
has le to the need for the district to look at the prioritization of resources to
ensure we continue to meet the changin educational needs of the community.

"The decision to eliminate the ootball programs at Maricopa Community
Colleges was not taken lightly. Although this 1s a disappointment to our student
athletes, coaching staff, and football fans, it is ultimately the right decision for the
District and the long-term success of students," said Matt Hasson, District
communications director. "As an essential resource to the community and

businesses MICCCD must be responsible for the financial resources it has been
entrusted with." [Emphasz`s supp ied]

In May, 2017, the Maricopa Priorities Athletic Task Force submitted a list
of recommendations to District Adrninistration regarding the MCCCD athletic
programs. These recommendations focused on student success, effective allocation
of resources, and long-term compliance and sustainability. These
recommendations, coupled with the elimination of financial investment from the
state in community college education, forced very difficult conversations about
our ability to serve the growing education needs of our community, especially
those for Whom access is already a challenge.

 

 

 

 

 

 

 

 

 

_13_

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-S|\/|B Document 21-1 Filed 03/29/19 Page 19 of 35

46. As part of its study, the MPATF requested that each athletic department of
the four colleges with a football program submit a “wish list” of improvements it would
like to see for its football facilities and the costs for the same.

47. Included within the wish list requested was a request for “stadium
improvements.”

48. Although the information requested was a Wish list, the MPATF
improperly utilized the wish list information provided by the athletic departments of the
four colleges with a football program.

49. The MPATF did so by listing the costs of the stadium wish list
improvements as costs that were required or necessary.

50. In so doing, the MPATF substantially exaggerated the costs of the football

 

programs of the four colleges.

51. The improper utilization of the stadium wish-list costs made to the athletic
directors of the colleges with football programs is evidenced by the inability to provide
documentation regarding the use of such information in the report and recommendation
made by the l\/[PATF.5
///

D. MPAT]F Members Scott Gedd s. Jeffrey N. Darbut, and Robert Soza
Were l\` ot Neutral and Imnarti al.

 

 

 

52. A number of appointed members of the MPATF were not neutral and
impartial in participating in the task force and the recommendation ultimately made by
the MPATF should have been disregarded as set forth below.

53. MPATF member Scott Geddis (“Mr. Geddis”), who was involuntarily
removed as Athletic Director of Phoenix College, did not act neutrally and impartial in
the study undertaken by the MPATF.

54. Mr. Geddis has made racist remarks against African Americans over the

years.6

 

5 See, Exhibit 4: Various emails dated February 2018, from and to John Mulhem,
Director of Athletics, Mesa Community College,

_19_

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-S|\/|B Document 21-1 Filed 03/29/19 Page 20 of 35

55. Mr. Geddis’ racist remarks about minorities, including African Americans,
who compromised a significant number of football players on the PC football team,
should have disqualified him dorn being a member of the MPATF.

56. The District Athletic Council (“DAC), which is comprised of the Athletic
Directors from the various MCCCD colleges, not only questioned Mr. Geddis’ addition
the MPATF,7 but also had concerns about his ability to be “transparent in his review and
recommendation,” and requested that Mr. Geddis’ appointment to the committee be
reevaluated.xi

57. The DAC also was concerned about the letter Mr. Geddis sent regarding
Title IX and the PC football program.9

 

6 Examples of Mr. Geddis racist remarks include the following:
10/ 003: Mr. Geddis berated R. Shepro in front of staff and students, and made
racial slurs about manufacturers and production companies;
02/11/04: Staff meeting when speaking on minority representation on teams. “I got
one, I went out and got two.”
02/17/04: When Assistant Athletic Director and Coach Patn`ck Mooney spoke with
Mr. Geddis about clarification of diversity training, he became irritated when
asked what he wanted from partici ation in the diversity training, i.e,. personal
benefit to participant or a report bac to group. Mr. Geddis stormed off and stated
“I don’t)care how you learn about TI-IEM, just do it.” (Referring to minorities as
them...
7 See, Exhibit 5: John Mulhem, Director of Athletics of Mesa Community College, email
dated 09/12/2016, which provides, inter alia, as follows:
A question was asked of me today to receive an answer on the following "wh_v was
a change made on the Maricopa Priorities Recommendations to athletics
committee from John SchamM' to Scott Geddis? [Emphasis supplied]
s See, Exhibit_6: John Mulhem, Director of Athletics of Mesa Community College, email
dated 09/12/2016, which provides, inter alia, as follows:

As the current District Athletic Council QAC) chair and as directed by a
maiorig of the DAC athletic directors I write this email to go on record stating

the concern of the DAC that Mr. Scott Geddis has been selected as a team
member of the ]Marico a Priorit..'es Recommendations related to athletics
committee. For your information tnree athletic directors did not vote due to
conflict of interests. [Emphasis supplied]

Based u on discussions at the Se tember DAC meeting it is the belief of the
DAC athletic directors that Mr. Geddis will not be transparent in his review and
recommendations The DAC respectfully recommends that his participation in
this committee be evaluated based upon our concerns. Also, please see the
La_ched letter that was sent to me regarding Title IX and the football ro ram
at Phoenix College with his evaluation and inM. Thank you or your
consideration [Emphasis supplied]

9 See, Exhibit 7 : Scott Geddis letter re Title D(, which provides, inter alia, as follows:
MY INPUT
Nearly all schools with football are out of Title D( compliance concerning_
proportionality. Issues seldom arise until however, until a more obvious issue is

 

 

 

 

 

 

 

 

 

 

 

 

-20-

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-S|\/|B Document 21-1 Filed 03/29/19 Page 21 of 35

58. Serving on the MPATF allowed Mr. Geddis a vehicle with which to
retaliate against those he viewed as responsible for his removal at Athletic Director at
PC.

59. Based thereon, Mr. Geddis’ participation in the MPATF and its ultimate
recommendation that the football programs be eliminated also was not neutral and
impartial.

/L
M

60. MPATF member Jeffrey N. Darbut, Vice-President of Adrriinistrative
Services of MCC, also did not act neutrally and impartial in the investigation undertaken
by the MPATF.

61. A prime example of Mr. Darbut’s bias against athletics in general is
contained within the “Organizational Change at Maricopa Community Colleges, A
Position Paper, March 2017” (“Darbut Paper”) he authored.

62. The Darbut Paper recommends elimination of “all” athletic programs.10

 

raised such as inequity in fields, coaching salaries, facility access etc. Once that
issue is raised a Title IX audit will be conducted and proportionality becomes a
serious issue.

It is my opinion that we are out of compliance in two areas proportionality and
facility access.

l. Phoenix College enrollment is currently 60% Female, Phoenix College
Athletics opportunities are 30% female. We did not sponsor a women’s
golf team in 2008-09 for lack of the available coaches willin to take a part
time coaching position which lead to a reduction in the num er of students
recruited The elimination of football increases the athletic o portunities at
PC to 50% female. In addition it reduces the number of hea men’s sports
coaches by 2. Currently we have 4 full time head coaches of men’s sports
and 3 in women’s sports.

2. Current access to the equipment room is through the men’s locker room. In
the past we have requested budget to remedy this situation and have been
demed. In lace we installed a curtain that is a limited solution at best.
With the e imination of football the office currently used by football
coacc:lhing staff will be converted to an equipment room access for both
gen ers.

It is my understanding that SCC is under some Title D( suspicion related to field
u ades. Sodball was the last on the list ader football practice field, baseball
file d and main football field and the money ran out. The current Sodball coach at
SCC is an attorney and I have heard he is raising a Title IX issue. If true it could
spill to other Maricopa schools]

‘° See, Exhibit 8: The Darbut Paper provides, inter alia, as follows:

-21_

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-S|\/|B Document 21-1 Filed 03/29/19 Page 22 of 35

63. Mr. Darbut has a close ongoing political relationship with Governing
Board member, Jean McGrath, who set forth below, authored a number of emails, which
were critical of college programs promoting ethnic and racial diversity and inclusiveness.

64. Based on the foregoing, Mr. Darbut’s participation in the MPATF and its
ultimate recommendation that the football programs be eliminated Was not neutral and
impartial.

65. MPATF member Robert Soza (“Mr. Soza”), Faculty President of MCC did
not act neutrally and impartial in the investigation undertaken by the MPATF.

66. Mr. Soza publicly has stated on various occasions in Faculty Senate
Meetings at MCC, as Well as to several individuals within the campus community, that
he believes athletics have no place on a community college campus.

67. Based on Mr. Soza’s outright bias against athletics in community colleges,
his participation in the MPATF and its ultimate recommendation that the football
programs be eliminated also was not neutral and impartial

E. Emails Between Defendant Hendrix and Defendant Ha_rpg

Vlarinick Evidence Pothical and Personal Basis for Decision to
Eliminate FootloaH Programs.

 

 

 

 

 

 

 

 

 

 

Cost Reductions that Improve Efficienc
8. Eliminate all Athletic programs; this ts a quick one with large savings.
[Em£;t]c]zsis supplied]
a. ual savin s in operating costs are $12.5 million
b. The cost per TSE, excluding Athletic costs is $7,500, while the cost
per student athletic adds another $6,400 for a total cost per student
athletic of $l3,900
c. Avoids needed capital improvements estimated at $3.0 to $5.0
million annually
Eliminates compliance and student athlete safety issues
Sell athletic land and buildings - generates $25-$75 million cash;
alternatively, lease the land to create an on-going revenue stream
(this is the ASU model)
f. Vi_ewed by many faculty members as not contributing to the college
mission.
g. There are no Student Outcomes that support the enormous cost of
Athletic Pro ams.
[See, Darbut Paper, p. 10.

.<»s=-

_22_

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-S|\/|B Document 21-1 Filed 03/29/19 Page 23 of 35

68. Defendant Hendrix instructed Defendant Harper-Marinick to eliminate the
football programs at MCCCD colleges for political and personal reasons rather than for
any legitimate basis.

69. This position is corroborated and evident dom the exchange of emails
between Defendant Hendrix and Defendant Harper-Marinick on October 20, 2017.ll

70. As noted in their emails, Defendant Hendrix and Defendant Harper-
Marinick were more concerned about the “transformation” of the MCCCD than other
issues.

71. The first email of October 20, 2017, from Defendant Hendrix to Defendant
Harper-Marinick provides, inter alia, as follows:

As for the resolution, it was mv intent to trv to have
somethin on each agenda that provides talking points for a
few of t e members that are making the speaking toL
rounds as part of campaigns. If thig can focus their talkipg_
ppints on these victories, it will ta e the focus off of other
issues. Ms. llIcGrath’s hot buttons at the moment are
sabbaticals, travel, union memberships, and most recently
football. If we give her victories to take to her supporters, it
will keep her on board for the bigger a enda, namelv the
transformation. The ball that we need toieep our eye on is
the transformation Th is other stu f is window dressin but
we need it so that the board members can share their ist of

victories with their supporters and remain supportive for the
bigger picture. [Emphasis su lied]

The meeting went we‘lDlpthis morning but the executive
session is going to be challenging For the moment2 the focus
has been diverted awa rom ou but the i side is that it is
being re-directed toward Ms. Cooper. . . . [Emphasis
supplied]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[See, Exhibit 9.]
72. In response to the email from Defendant Hendrix, Defendant Harper-
Marinick sent her email of October 20, 2017, that provides, inter alia, as follows:
If havin sabbaticals and agendas helps, we can do that. Arn
still wor ` g on the union stuff and getting clarity about what

we exactly do with “membership” organizations Is she in
favor of keeping football or eliminating? It is not prudent to

 

“ See, Exhibit 9: Emails between MCCCD Governing Board President Hendrix and
Chancellor Harper-Marinick dated 10/20/2017.

-23_

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-S|\/|B Document 21-1 Filed 03/29/19 Page 24 of 35

take that one on at this time, my professional and political
fudgment. [Emphasis supplied]

[See, Exhibit 9.]

73. Finally, in his reply email of October 20, 2017, Defendant Hendrix stated,

inter alia, as follows:

Football is on her fM:Grath ’sl list but the list is long

As lon as we ick at the list occasionallp, we should be
fine. Eoincidentallv, football is on Gutierrez’s list as well.

[Emphasis supplied]

As far as sabbaticals, I don ’t want to create
unnecessarv work but if we keep small victories going, it will
be much easier to keep the maior issues on track. The
transformation is the big item. I’d like to keep as much of

the complaining as possible focused in another direction. So
far, that has gone well. [Emphasis supplied]

[See, Exhibit 9.]

 

 

74. It is evident that Defendant Hendrix instructed Defendant Harper-Marinick
to terminate the football programs at the MCCCD colleges.
F. Emails from Defen dant McGrath a rid lDefendant Haver

Evidence lPo liljcal. Personal and Rac st Bases Behind the
MCCCD Decls on to i`lim nate Football Programs.

 

 

 

 

 

 

 

 

 

 

 

 

75. Emails of various MCCCD Board Members, including Defendant McGrath
and Defendant Haver and others also evidence that the decision to eliminate MCCCD
football programs was for political, personal, and racists reasons rather than for any
legitimate basis.

76. This position is corroborated and evident from the exchange of emails
between Defendants McGrath and Haver and others.12

77. The first email was sent at 8:06 p.m. on June 4, by Defendant McGrath
which provides:

I don't think the tax ayers should be fiinding activities such as
this. I am especiall)y opposed to offering trips to any other

than dill time students. Note that one of the presenters Is
affiliated with CAIR. This does not pass my FAR test, front

 

11 See, Exhibit 10: Emails between Governing Board Members, Chancellor Harper-
Marinick, and others.

-24_

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:18-cv-O4957-S|\/|B Document 21-1 Filed 03/29/19 Page 25 of 35

page of the Arizona Republic. I've been told that not all
trippers are legal citizens of the U.S.

[See, Exhibit 10.]
78. On October 15, 2017 at 9:33 a.m. Defendant McGrath sent another email
which provides:

MCCCD has been spending tax ayer dollars [for
indoctrination of faculty and students y CAIR [Counci on
American Islamic Relati`ons].

[See, Exhibit 10.]
79. Defendant Haver responded to that email at 12:42 p.m. on that same date
as:

My 13-year old randson has a Muslim teacher for one
class. I will ask him how that has worked out when I see
him over Thanksgiving. I find it verv disconcerting. . . .
[Emphasis supplied].

[see, Exhibit 10.]

80. Defendant McGrath followed up with an email at 9:33 a.m. on October 15,
2017:

. . . I want everyone to be aware that the taxpayers are paying
for Dr. Robert Soza's trip called "Cultural Bridges". He takes
a large group, sometimes as many as 50, on a 4 night tour
during spring break. The first stop on the tour Is a lecture by a
GAIR member, hnraan Siddiqi, who talks about
lslamophobia. We pay him $250 for the lecture.

I think the Board should start reviewing and a proving the
purpose or trips such as this. When I tell people ow their tax
money is being spent, they get very upset.

We do so many good things and could accomplish more If we
didn't waste money on liberal causes such as Dr. Soza's trip.

[See, Exhibit 10.]
81. On October 25, 2017, Defendant Haver responded to that email at 3:27
p.m. as follows:
Jean -You are right about lmraan Siddiqi, I object to our
funding
a guy who is the AZ Director of CAIR and has a ve hateful

website https://hatehurts.net/. I will check into e other
speakers and get back to you. [Emphasis supplied].

_25_

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-S|\/|B Document 21-1 Filed 03/29/19 Page 26 of 35

[see, Exhibit 10.]

82. On October 25, 2017 at 3:43 p.m., Defendant McGrath sent her email reply
that provides:

We need to convince Mesa CC to stop wasnan taxpayer
dollars funding Dr. Soza's trip.[Emphasis supplie ]

[see, Exhibit 10.]

83. Defendant Haver responded on October 25, 2017 at 3:45 p.m. as follows:

. . . Chicano Park is a highly controversial park with murals
and anti-Trump stuff Our students have no business going

there. T his is a trip to convert students to the ultra-left .....
[Emphasis supplied].

 

[See, Exhibit 10.]
84. On October 26, 2017 at 2109 p.m. Defendant Haver sent an email that
provides:

Here is a video of Edilberto Flores addressing a group of
people on "informative justice:" . . .

He is one of the s eakers scheduled to address 50 students, 5
student leaders, alumni lead, and approximately 4 staff
members from Mesa Community College during their trip
inappropriater called "Bridging Cultures. '

This is not the only experience the group will have that is
politicall extreme. The cost of the trip is $15,000, aid by
MCC. e other speakers and places visited tend to ge very
led-leaning - something I do not believe is appropriate at a
publicly funded college.

I am sure others know about this annual trip. Surer parents
have learned about it. It may have something to do with the
declining enrollment at MCC.

[See, Exhibit 10.]
85. On November l, 2017 at 2:09 p.m. Defendant McGrath sent an email that
provides:

The Cultiiral Bridges trip put together each year by Dr.
Robert Soza has been Investigated. Several Board members
are so outraged by the messages delivered on the lip that
thev plan to vote no on anv expenditure that benefits Mlesa

 

_26_

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-S|\/|B Document 21-1 Filed 03/29/19 Page 27 of 35

QQ. I suggest that until the Board has been notified that this
trip Is cancelled, no requests that benefit MCC be put on the
agenda so as not to embarrass them. [Emphasis supplied]

[See, Exhibit 10.]
86. Finally, on January 8, 2018 at 2:29 p.m. Defendant McGrath sent an email
that provides:

The Cultural Bridges Trip is being advertised al Mesa CC. It
is the same program with the District paying for the tiip. Will

you please put a stop to this misappropriation of public
fun s. [Emp asis supplied]

[see, Exhibit 10.]

87. It is evident from the foregoing that various Defendants in their position as
Governing Board Members of Defendant MCCCD demonstrated racial, religious, and
political animus to topics with which they do not agree.

FIRST CAUSE OF ACTION
Exclusion from Participation, Denial of Benefits, and
Discrimination Against Plaintiffs on Basis of Race
(42.U.S.C. § 2000d, et seq.)

88. Plaintiffs reallege and incorporate by reference herein the allegations above
contained.

89. Defendants falsely asserted that one basis for terminating the football
programs at MCCCD colleges was that maintain the programs was too costly.

90. In 2014-2015, football cost Defendant MCCCD $988,715 in direct costs
and insurance premiums.

9l. Given the ratio of in-state athletes to out of state athletes, football brought
in at least $976,650 in tuition alone, thus the football programs only incurred an annual
cost of $12,065 or l% of Defendant MCCCD‘s total athletic budget of $12,500,000.

92. Defendants falsely asserted that another reason to terminate the football
programs at MCCCD colleges was that insurance claims are too high.

93. Defendant MCCCD’s responsibility is to pay insurance premiums not

insurance claims.

-27-

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-S|\/|B Document 21-1 Filed 03/29/19 Page 28 of 35

94. The premiums paid by Defendant MCCCD are the same for all MCCCD
athletes.

95. Football players only account for 18% of Defendant MCCCD’s total
insurance premium costs.

96. In high insurance claims, the catastrophic policy covers every athlete of
Defendant MCCCD not just football players.

97. The premium for a football player is the same as the premium for a golfer
or other sports.

98. These premium costs can be averted if Defendant MCCCD made the
student athletes responsible for paying the cost of premiums as is done or required in
other Community College Districts.

99. Defendants falsely asserted that another reason to terminate the football
programs at MCCCD colleges was that the ongoing cost to maintain football programs
could exceed Twenty Million ($20,000,000.00) in needed capital improvements

100. Although this assertion was a widely touted by officials of Defendant
MCCCD, no study exists that supports the claim that a Twenty Million ($20,000,000.00)
capital expenditure is necessary to maintain the football programs by Defendant
MCCCD.

lOl. Emails between administrators of Defendant MCCCD confirmed that no
such study exists.

102. The number is attributed to a "wish list" by a campus athletic director who
requested stadium improvements for all sports, not just football.

103. None of these improvements were required for the football programs and,
if approved, Would be implemented Whether Defendant MCCCD continued the football
programs or not.

104. The facilities used by football programs(locker rooms, fields, etc.) are
used by academic programs like Exercise Science as Well as, soccer, the community and

other sports;

_28..

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-O4957-S|\/|B Document 21-1 Filed 03/29/19 Page 29 of 35

105. Defendants falsely asserted that another reason to terminate the football
programs at MCCCD colleges was due to elimination of dinding by the State Legislature
as another reason for elimination of football programs.

106. This is not a new development as state funding of Arizona community
colleges ended four years ago.

107. Defendants falsely asserted that another reason to terminate the football
programs at MCCCD colleges was the low academic achievement of football players.

108. The assertion that MCCCD college players exhibit poor academic
performance is refuted by the fact that in academic year 2014-2015, the year studied by
the MPATF Report.

109. The GPA for MCCCD athletes was 2.99, which was higher than non-
athletes.

110. Football players attained 74% course success rate as compared to a 75%
course success rate for the entire student population Soccer (majority non-minority)
programs reported only at a 72% student success rate. [See, MPATF Report at page 7.]

lll. Low Fall to Fall Retention Rates for football players do not take into
consideration that many football players leave the Community College early to accept
scholarship or transfer to 4-year institutions. Soccer (majority non-minority) programs
reported a 48% fall-to-fall retention rate the lowest of all MCCCD athletic programs.
[See, MPATF Report at page 7.]

112. Defendants falsely asserted that another reason to terminate the football
programs at MCCCD colleges was that the student loan default rates are higher amount
MCCCD football players.

113. The default rate (35%) of football players is slightly higher than the overall
MCCCD average of 31%; however, since football players make up only 0.04% of
MCCCD’s FTE's, the difference does not negativer affect the MCCCD’s loan default

rating.

-29-

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-04957-S|\/|B Document 21-1 Filed 03/29/19 Page 30 of 35

114. Men and Women's Basketball players reported a 53% student loan default
rates. [See, MPATF Report at page 7.]

115. The evidence does not support the justification for the Defendant MCCCD
decision to eliminate football programs and is, therefore, not legitimate and evidences a
violation (See Elston, supra, 997 F.2d at 140).

ll6. In the 2018-2019 Academic year, 219 out of the 358 football players or
62% enrolled at these MCCCD‘s four campuses or 62% are African-American and 139
or 38% are White.

ll7. Iii 2017, 3,787 African-American students and 25,762 White students
attended these four colleges.

l 18. The elimination of the football programs on these campuses will negatively
affect 5.8%or (219 out of 3,797) African-American students as opposed to .5% (139 out
of 25,796) of the White students.

ll9. Due to the decision to terminate the football programs, Afi'ican-American

students including Plaintiffs Juniel, Duhart, Boudy, Jordan, Maddox, Glover, Davison,

 

Wilbon, Adams, Dowe, and-Clark and Nivens, will be denied educational opportunities
at a rate over 10 times the rate of White students.

120. A disparity is established if the challenged practice adversely affects a
significantly higher proportion of protected class members than non-protected class
members. Tsombanidis v. W. Haven Fire Dept., 352 F.3d 565, 576-77 (2nd Cir. 2003).

121. A much higher percentage of Ad'ican-American students, including
Plaintiffs Juniel, Duhart, Boudy, Jordan, Maddox, Glover, Davison, Wilbon, Adams,
Dowe, and-Clark and Nivens, will be negatively affected and denied the opportunity to

 

continue their college education and opportunities if the football programs are
eliminated

122. In order to establish a "substantial legitimate justification .. ", courts have
required that recipients of federal funds, like Defendant MCCCD, show that the

challenged decision, resulting in such a negative impact, was necessary to meeting a goal

-30-

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-04957-S|\/|B Document 21-1 Filed 03/29/19 Page 31 of 35

that was legitimate, important and integral to the [recipients'] institutional mission
Elston v. Tallageda City Board of Educati'on, 997 F.2d 1394, 1415 (l lth Cir. 1993). The
MCCCD cannot meet that burden

123. Title VI requires recipients to implement a "less discriminatory altemative"
if it is feasible and meets their legitimate objectives Elston, supra, 997 F.2d at 1407,
1413; Georgia State Conference of Branches of NAACP v. State of Georgia, 775 F.2d
1403 at 1417 (llth Cir. 1985).

124. Defendant MCCCD has not established a substantial legitimate
justification for its decision that had such a discriminatory impact, many less
discriminatory alternatives are available.

125. If`, in fact, costs were an actual factor, many booster groups have expressed
an interest in fund raising.

126. Extemal partnerships and facility rentals can generate additional resources

127. Insurance costs can be dramatically reduced if Defendant MCCCD, like
many other college athletic programs, required student athletes to pay for the individual
costs for their own issues of insurance premium.

128. Defendant MCCCD failed or refused to consider less discriminatory
altematives.

129. Plaintiffs Juniel, Duhart, Boudy, Jordan, Maddox, Glover, Davison,
Wilbon, Adams, Dowe, and-Clark and Nivens all belong to a protected class, Afiican-

 

American

130. Plaintiffs Juniel, Duhart, Boudy, Jordan, Maddox, Glover, Davison,
Wilbon, Adams, Dowe, and-Clark and Nivens have protected right to be free from
discrimination under the Civil Rights Act of 1964, Title 42 United States Code 2000d.

 

131. Defendant MCCCD is the recipient of federal financial assistance as
provided for in 42 U.S.C. § 2000d.

132. By receiving such federal financial assistance Defendant MCCCD is
obligated to comply with all requirements of the 42 U.S.C. § 2000d et seq.

-31-

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-04957-S|\/|B Document 21-1 Filed 03/29/19 Page 32 of 35

133. Defendants decision to eliminate the football programs at all MCCCD
colleges constitutes an intentional exclusion from participation denial of benefits, and
discrimination against Plaintiffs Juniel, Duhart, Boudy, Jordan, Maddox, Glover,

Davison, Wilbon, Adams, Dowe, and-Clark and Nivens solely on the basis of their race

 

as Afiican-Americans.

134. Defendants decision to eliminate the football programs at all MCCCD
colleges evidences a policy and practice, both written and unwritten, of racial
discrimination

135. Defendants and each of them participated in the discrimination against
Plaintiffs Juniel, Duhart, Boudy, Jordan, Maddox, Glover, Davison, Wilbon, Adams,

Dowe, and£lark and Nivens and have cultivated a culture where discrimination has

 

become the norm.

136. As a direct and proximate result of Defendants’ intentional actions and
disregard for Plaintiffs’ rights to be free from discriminatory conduct based on race,
Plaintiffs Juniel, Duhart, Boudy, Jordan, Maddox, Glover, Davison, Wilbon, Adams,
Dowe, and_Clark and Nivens have suffered damages including the indignity of

 

discrimination, severe anxiety about their future, all resulting in disruption of their
personal lives and loss of enjoyment of ordinary pleasures of life.

137. As a direct and proximate result of the intentional conduct of Defendants
and each of them, Plaintiffs Juniel, Duhart, Boudy, Jordan, Maddox, Glover, Davison,

Wilbon, Adams, Dowe, ariel-Clark and Nivens have suffered injury and will continue to

 

suffer injury.
SECOND CAUSE OF ACTION
Violation of Plaintiffs’ Rights to Equal Protection
(14th Amendment to United States Constitution; 42 U.S.C. § 1983)
138. Plaintiffs reallege and incorporate by reference herein the allegations above

contained

_32_

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-04957-S|\/|B Document 21-1 Filed 03/29/19 Page 33 of 35

139. Plaintiffs Juniel, Duhart, Boudy, Jordan, Maddox, Glover, Davison,
Wilbon, Adams, Dowe, and-Clark and Nivens all belong to a protected class, African-

 

American

140. For the reasons stated above, Defendants decision was based on political,
personal and racist views or opinions as evidenced by the email exchanges between
various Defendant MCCCD Board Members and non-board members as noted above,
including Defendant Hendrix, Defendant McGrath, and Defendant Haver,

l4l. The various Defendants, including Defendant Board Members Hendrix,
McGrath, and Haver, as Well as Defendant Harper-Marinick, through their conduct
exhibited discriminatory treatment of Plaintiffs Juniel, Duhart, Boudy, Jordan, Maddox,
Glover, Davison, Wilbon, Adams, Dowe, andClark and Nivens as set forth above.

 

142. The various Defendants, including Defendant Board Members Hendrix,
McGrath, and Haver, as well as Defendant Harper-Marinick, through their conduct failed
to take action to prevent the discriminatory conduct set forth above,

143. The various Defendants, including Defendant Board Members Hendrix,
McGrath, and Haver, as well as Defendant Harper-Marinick, through their conduct gave
rise to a policy that tolerates discriminatory conduct set forth above,

144. The various Defendants, including Defendant Board Members Hendrix,
McGrath, and Haver, as well as Defendant Harper-Marinick, through their conduct
condoned and allowed the discriminatory conduct described above to become
institutionalized and condoned

145. Defendants’ decision to eliminate the football programs at all MCCCD
colleges violates Plaintiffs Juniel, Duhart, Boudy, Jordan, Maddox, Glover, Davison,
Wilbon, Adams, Dowe, Clark and GlarklsM substantive due process rights to

 

equal protection under the Fourteenth Amendment to the United States Constitution.
146. Defendants decision to eliminate the football programs at all MCCCD
colleges constitutes an intentional exclusion from participation, denial of benefits, and

discrimination against Plaintiffs Juniel, Duhart, Boudy, Jordan, Maddox, Glover,

_33_

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-04957-S|\/|B Document 21-1 Filed 03/29/19 Page 34 of 35

Davison, Wilbon, Adams, Dowe, and-Clark and Nivens solely on the basis of their race

 

as Af`iican-Americans.
M

147. Defendants decision to eliminate the football programs at all MCCCD
colleges evidences a policy and practice, both written and unwritten, of racial
discrimination

148. Defendants and each of them participated in the discrimination against
Plaintiffs Juniel, Duhart, Boudy, Jordan, Maddox, Glover, Davison, Wilbon, Adams,

Dowe, and-Clark and Nivens and have cultivated a culture where discrimination has

 

become the norm.

149. As a direct and proximate result of Defendants’ actions and disregard for
Plaintiffs’ rights to be free from discriminatory conduct based on race; Plaintiffs Juniel,
Duhart, Boudy, Jordan, Maddox, Glover, Davison, Wilbon, Adams, Dowe, and-Clarka
and Nivens have suffered damages including the indignity of discrimination severe
anxiety about their future, all resulting in disruption of their personal lives and loss of
enjoyment of ordinary pleasures of life.

150. As a direct and proximate result of the conduct of Defendants and each of
them, Plaintiffs Juniel, Duhart, Boudy, Jordan, Maddox, Glover, Davison, Wilbon,

Adams, Dowe, and-Clark and Nivens have suffered injury and will continue to suffer

 

injury.
THIRD CAUSE OF ACTION

DECLARATORY JUDGMENT
(28 U.s.C. § 2201)

151. Plaintiffs reallege and incorporate by reference herein the allegations
above.
152. Plaintiffs seek declaratory relief as provided in 28 U.S.C. § 2201, et seq.
PRAYER FOR RELIEF

-34_

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-04957-S|\/|B Document 21-1 Filed 03/29/19 Page 35 of 35

WHEREFORE, Plaintiffs Juniel, Duhart, Boudy, Jordan, Maddox, Glover,
Davison, Wilbon, Adams, Dowe, and-Clark and Nivens pray for judgment against

 

defendants as follows:

A. That this court declare the actions complained of herein to be in violation
of the Civil Rights Act of 1964, Title 42 United States Code 2000d.
M
L/

B. That this court declare the actions complained of herein to be in violation
of the Civil Rights Act of 1871, Title 42 United States Code Section 1983 and the 14th
Amendment to the United States Constitution.

C. That the defendants be ordered to take appropriate injunctive and
affirmative acts to insure that the actions complained of herein are not engaged in by
them or any of their agents

D. That the defendants be permanently enjoined from engaging in any action
that harms African-American football players and, in particular, be enjoined from
eliminating the football programs at MCCCD colleges

E. That Plaintiffs be awarded their attorney’s fees

F. That Plaintiffs be awarded their costs.

G. That Plaintiffs be awarded all other relief that this court deems just and
proper under the circumstances

DATED this :LW_ day of Deeember,_ZQ-l-Sliebruag, 2019.

/s/ Phi'lli'p A. Austin

PHILL[P A. AUSTIN
Counsel for Plaintiffs

 

DATED this _ 258__ day of DeeemberTZQl-SFebruagf, 2019.
/s/ Richard M Martinez

RICHARD M. MARTINEZ
Counsel for Plaintiffs

 

-35-

 

